DETAILED ACTION

               Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 5/23/2022.
Claims 1-20 are pending.  Claims 1, 7, 9, and 17 have been amended.  Entry of this amendment is accepted and made of record.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim as amended recites “the ambient temperature value for the ambient temperature based on an output of the neural network” (see last two lines of amended claim 1), in order to avoid antecedent basis issues, the examiner suggests the claim to be amended to recite --the ambient temperature value associated with the ambient temperature -- .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the claim as amended recites “the ambient temperature value for the ambient temperature based on an output of the neural network” (see lines 13-14 of amended claim 7) in order to avoid antecedent basis issues, the examiner suggests the claim to be amended to recite --the ambient temperature value associated with the ambient temperature -- .  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 9-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al. US 2016/0231755A1 (hereinafter Ajax) in view of Seem et al. US2015/0167999A1 (hereinafter Seem).

Regarding claim 1, Ajax teaches a method for determining ambient temperature value associated with an ambient temperature in a building control system (see abstract), the method comprising: 
obtaining a first temperature measurement from a first temperature sensor of a device, the first temperature sensor configured to sense the ambient temperature (see para. 0002, 0006, 0012-0013, 0028-0030, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
obtaining a second temperature measurement from a second temperature sensor of the device, the second temperature sensor configured to measure a temperature of a processing circuit of the device (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers); 
determining a brightness level associated with a display of the device (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness); 
determining a state of a relay associated with the device, the state of the relay indicative of a level of electrical energy powering the device (see para. 0060, wherein state of a relay is determined);
providing the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay as input to storage module (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining the ambient temperature value for the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 2, Ajax teaches a storage module with a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, the state of the relay, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device. (para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network and training the neural network with the input parameters. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 3, Ajax further teaches determining an internal heat index associated with the device using the second temperature measurement, the brightness level, and the state of the relay, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 4, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that determining the internal heat index comprises determining a temperature of the display based on the brightness level and an amount of time since the brightness level has changed (see para. 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081, teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points is disclosed 0062-0063, 0071-0072, 0079-0081, 0087).
However, Ajax do not expressly or explicitly  a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 5, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that determining the internal heat index further comprises determining a temperature of the relay based on the state of the relay and an amount of time since the state of the relay has changed (see para. 0062-0063, 0071-0072, 0079-0081, 0087, wherein a temperature associated with activating each of relays is disclosed and wherein a time at which the data point is measured, and/or other attributes that describe the data points or the physical that describe the data points or the physical state or condition represented by the data points is disclosed, 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 6, the combination of Ajax and Seem teaches the materials as applied above.  Ajax further teaches that the internal heat index comprises a weighted sum of the second temperature measurement, the temperature of the display, and the temperature of the relay (see para. 0043-0045, 0055, 0059, 0062-0066, 0073, 0075, 0079-0081, 0091, wherein the zone controller can use a summation of the controller event products as input to a temperature compensation filter).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 9, Ajax teaches a device in a building control system (see Fig. 3-6), the device comprising: 
a first temperature sensor configured to generate a first temperature measurement that is indicative of ambient temperature near a device (see para. 0002, 0006, 0012-0013, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zone, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
a relay configured to control an amount of electrical energy powering the device (see para. 0052, 0055, 0060-0062, 0069, 0071-0073, 0089-0090 where relays are disclosed); 
a display configured to provide a user interface to a user of the device (see para. 0038, wherein a graphical display that may include a user input device is disclosed); and 
a processing circuit comprising a second temperature sensor configured to generate a second temperature measurement that is indicative of a temperature of the processing circuit  (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers), the processing circuit configured to: 
obtain the first temperature measurement from the first temperature sensor (see para. 0002, 0006, 0012-0013, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature); 
obtain the second temperature measurement from the second temperature sensor (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers); 
determine a brightness level associated with the display; determine a state of the relay (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness, para. 0060, wherein state of a relay is determined); 
provide the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay as input to a neural network (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining an ambient temperature value for the ambient temperature near the device based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 10, the combination of Ajax and Seem teaches all the materials as applied above and further teaches a storage module with a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, the state of the relay, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device.
(para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network and training the neural network with the input parameters. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 11, the combination of Ajax and Seem teaches all the materials as applied above. Ajax further teaches to determine an internal heat index associated with the device using the second temperature measurement, the brightness level, and the state of the relay, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device  (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 12, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax further teaches to determine a temperature of the display based on the brightness level and an amount of time since the brightness level has changed (see para. 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081, teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points is disclosed 0062-0063, 0071-0072, 0079-0081, 0087).
However, Ajax do not expressly or explicitly a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 13, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax teaches to determine a temperature of the relay based on the state of the relay and an amount of time since the state of the relay has changed  (see para. 0062-0063, 0071-0072, 0079-0081, 0087, wherein a temperature associated with activating each of relays is disclosed and wherein a time at which the data point is measured, and/or other attributes that describe the data points or the physical that describe the data points or the physical state or condition represented by the data points is disclosed, 0028-0031, 0043-0045, 0059, 0062-0066, 0079-0081).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 14, the combination of Ajax and Seem teaches all the materials as applied above.  Ajax further teaches that internal heat index comprises a weighted sum of the second temperature measurement, the temperature of the display, and the temperature of the relay (see para. 0043-0045, 0055, 0059, 0062-0066, 0073, 0075, 0079-0081, 0091, wherein the zone controller can use a summation of the controller event products as input to a temperature compensation filter).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 17, Ajax teaches a method for determining ambient temperature in a building control system, the method comprising: 
obtaining a first temperature measurement from a first temperature sensor of a device, the first temperature sensor configured to measure the ambient temperature (see para. 0002, 0006, 0012-0013, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature);
obtaining a second temperature measurement from a second temperature sensor of the device, the second temperature sensor configured to measure a temperature of a processing circuit of the device (see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers);
determining a brightness level associated with a display of the device (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness); 
providing the first temperature measurement, the second temperature measurement, and the brightness level as input to a storage module (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and 
determining an ambient temperature value for the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Regarding claim 18, Ajax further teaches that providing a time series dataset comprising the first temperature measurement, the second temperature measurement, the brightness level, and a measurement of the ambient temperature generated by a third temperature sensor that is separate from the device (para. 0043-0045, 0059, 0062-0065 discloses a temperature sensor 45 positioned in a supply air duct 28 and further teaches a time at which the data point is measured, and/or other attributes that describe the data points or the physical state or condition represented by the data points and wherein the parameters are inputted into a storage module 0062-0063, 0071-0072).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network and training the neural network with the input parameters. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.


Regarding claim 19, the combination of Ajax and Seem teaches all the materials as applied above. Ajax further teaches determining, by the neural network, an internal heat index associated with the device using the second temperature measurement and the brightness level, wherein the internal heat index comprises an estimation of heat generated by electronic components of the device (see para. 0028-0031, wherein an estimate of the heat generated by the electronic components within the electronic controller is determined and a compensation is made, by a correction factor/internal heat index, see para. 0063-0066, 0079-0081).
However, Ajax do not expressly or explicitly teach a neural network for the determination. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network that is trained with the input parameters (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
 
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al. US 2016/0231755A1 (hereinafter Ajax) in view of Seem et al. US2015/0167999A1 (hereinafter Seem) in further view of Nurvitadhi et al. US20180189638 (hereinafter Nurvitadhi).

Regarding claims 8 and 16, the combination of Ajax and Seem teaches the materials as applied above.  However, Ajax do not expressly or explicitly teach a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
However, the combination of Ajax and Seem do not expressly or explicitly teaches that the neural network comprises a recurrent neural network, and wherein an activation function associated with at least one node in the neural network comprises a hyperbolic tangent function.
Examiner contends that a recurrent neural network is a kind of neural network known in the art and Nurvitadhi is evidence of the fact. 
Nurvitadhi teaches a neural network that include recurrent connections within the network and wherein an activation function associated with at least one node in the neural network comprises hyperbolic tangent function (see para. 0003).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax as modified by Seem with a neural network comprising a recurrent neural network and wherein an activation function associated with at least one node in the neural network comprises a hyperbolic tangent function for the benefit of providing an adaptive system that can change its internal structure based on the information flowing through it that would allow for an enhanced analysis of a sequence of data by considering historical data previously inputted into the system (see para. 0002-0004).




Allowable Subject Matter
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: claim 7, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of determining by the neural network an internal heat index associated with the device using the second temperature measurement, the brightness level, and the state of the relay, wherein the internal heat index comprises and an estimation of heat generated by electronic components of the device, wherein the output of the neural network comprises a weighted sum of the first temperature measurement and the internal heat index, in combination with the limitations set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to amended claims 1-20 rejection under 35 USC 112(b), see last paragraph of page 8 of the remarks, filed 05/23/2022, have been fully considered and in view of the amendments of claims 1, 9 and 17 are persuasive.  The 35 USC 112(b) rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
With respect to rejections made to claims 1-6, 9-15 and 17-19 under 35 USC 103, applicant argues that the combination of Ajax and Seem do not teaches the limitations of “providing the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay as input to a neural network; and determining the ambient temperature value for the ambient temperature based on an output of the neural network” recited on claims 1, 9 and 17. 
In response the examiner disagrees and submits that the combination of Ajax and Seem discloses the claim argued limitations of claims 1, 9 and 17. 
As explained above Ajax teach providing the first temperature measurement (see para. 0002, 0006, 0012-0013, 0028-0030, 0037-0039, 0050 wherein an integrated temperature sensor is disclosed to measure ambient temperature within building zones, see para. 0043, wherein a temperature sensor is disclosed for measuring air temperature), the second temperature measurement see para. 0039, wherein the temperature within the zone controllers is being measured by an integrated temperature sensor within the zone controllers), the brightness level  (see para.45, wherein a lighting sensor is disclosed, see para. 0061, wherein a determination of whether a backlight of a display is on or off is determined by determining the backlight level or brightness), and the state of the relay (see para. 0060, wherein state of a relay is determined), 
as input to storage module (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and determining the ambient temperature value for the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

Applicant argues on first paragraph of page 9 of the remarks filed on 05/23/2022 that Seem discuses that a neural network can be used of estimating a return time, however, return time is not related to the determining a more accurate ambient temperature, and submits that the recited inputs of processing temperature and brightness level would not be useful in determining a return time and that the Examiner’s pupated motivation does not provide any indication of which inputs to provide to the neural network or why one would apply the neural network to an ambient temperature sensing estimation.  Applicant further submits that one of ordinary skill in the art would more likely apply the neural network of seem to efficient heating and cooling of the building because that return times are related to that aspect as opposed to more accurate temperature sensing (see first paragraph of page 9 of the remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “one of ordinary skill in the art would more likely apply the neural network of Seem to efficient heating and cooling of the building”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Seems was brought into the combination as disclosing a neural network used on a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), wherein the system of Seems, comprises a parameter module that is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Ajax discloses a storage model to which the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay are provided as inputs (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and determining the ambient temperature value for the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined).
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
As discussed above Seems teaches an empirical model that can be a neural network, where the variables and parameters handled are being inputted and updated, specifically a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
In response to applicant's argument that Seems is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Seems is an analogous art since it is directed to a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), therefore it is analogous art.
In response to applicant's argument that “the Examiner’s purported motivation does not provide any indication of which inputs to provide to the neural network or why one would apply the neural network to an ambient temperature sensing estimation” (see first paragraph of page 10 of the remarks), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case as explained above Seems was brought into the combination as disclosing a neural network used on a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), wherein the system of Seems, comprises a parameter module that is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Ajax discloses a storage model to which the first temperature measurement, the second temperature measurement, the brightness level, and the state of the relay are provided as inputs (see para. 0062-0063, 0071-0072 wherein the parameters measured are inputted to a storage module 122); and determining the ambient temperature value for the ambient temperature based on an output of the storage module (see para. 0064-0068, 0071-0074, 0081 0093, wherein a temperature compensation module 116 receives the inputs and an output handler receives the compensated temperature from the compensation module and a compensated temperature representing the ambient temperature value for the ambient temperature in which the controller is located is determined). 
However, Ajax do not expressly or explicitly teach that the storage module is a neural network. 
As discussed above Seems teaches an empirical model that can be a neural network, where the variables and parameters handled are being inputted and updated, specifically a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.

With respect to claims 8 and 16 applicant argues that Nurvitadhi does not provide for the deficiency in the rejection of claims 1 and 9 discussed above and that in view of the forgoing, claims 8 and 16 are allowable over any proper combination of Ajax and Seem and Nurvitadhi (see third paragraph of page 10 of the remarks). 
In response, the examiner disagrees and submits that the combination of Nurvitadhi discloses the elements of the claims 8 and 16 as applied in combination with Ajax in view of Seem as discussed above with respect to claims 1 and 9.
In regards to claims 8 and 16, the combination of Ajax and Seem teaches the materials as applied above.  However, Ajax do not expressly or explicitly teach a neural network. 
Seem teaches a system for determining, monitoring and controlling ambient temperature within a building (see para. 0002, 0015, 0074-0077), where a parameter module is used to store one or more variables and where the parameter module can be configured to update learned model parameters in an empirical model, wherein the empirical model may be a neural network (see para. 0086-0088, 0118).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax with a neural network to receive the parameters measured as input and to determine the ambient temperature based on outputs of said neural network for the benefit of providing a flexible means that would allow to approximate unknown functions having the ability to learn on their own and generating outputs that is not limited to the input provided and to provide a means for storing input data in its own networks instead of a database, therefore data loss would not affect the way in which it operates and that would allow for parallel processing of information to be made, therefore the system would be enhanced.
However, the combination of Ajax and Seem do not expressly or explicitly teaches that the neural network comprises a recurrent neural network, and wherein an activation function associated with at least one node in the neural network comprises a hyperbolic tangent function.
Examiner contends that a recurrent neural network is a kind of neural network known in the art and Nurvitadhi is evidence of the fact. 
Nurvitadhi teaches a neural network that include recurrent connections within the network and wherein an activation function associated with at least one node in the neural network comprises hyperbolic tangent function (see para. 0003).  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the system of Ajax as modified by Seem with a neural network comprising a recurrent neural network and wherein an activation function associated with at least one node in the neural network comprises a hyperbolic tangent function for the benefit of providing an adaptive system that can change its internal structure based on the information flowing through it that would allow for an enhanced analysis of a sequence of data by considering historical data previously inputted into the system (see para. 0002-0004).
Conclusion
The prior art made of record cited in form PTOL 892 and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864